 IRON WORKERS,LOCAL 3International Association of Bridge,Structural andOrnamental Iron Workers,Local Union No. 3,AFL-CIOandDickerson Structural Concrete Cor-poration and United Brotherhood of Carpenters andJoiners of America,Carpenters'District Council ofWestern Pennsylvania,AFL-CIO. Case 6-CD-401February 25, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, followingcharges filed by Dickerson Structural Concrete Corpo-ration, hereinafter called the Employer, alleging thatthe International Association of Bridge, Structural andOrnamental Iron Workers, Local Union No. 3, AFL-CIO, hereinafter called Iron Workers, has violated Sec-tion 8(b)(4)(D) of the Act. A hearing was held beforeHearing Officer Daniel Silverman on October 13 and18, 1971.The United Brotherhood of Carpenters and Joinersof America, Carpenters' District Council of WesternPennsylvania, AFL-CIO, hereinafter called Carpen-ters, Iron Workers, and the Employer appeared at thehearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter the Em-ployer, Iron Workers, and Carpenters filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are herebyaffirmed,Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer is engagedin the building and construction industry and, duringthe past 12-month period, received directly from pointsoutside of the Commonwealth of Pennsylvania goodsvalued in excess of $50,000. The parties also stipulatedthat the Employer's contract for work involved in thiscase is valued in excess of $750,000. We find that theEmployer is engaged in commerce within the meaningof the Act and that it will effectuate the purposes of theAct to assert jurisdiction herein.195 NLRB No. 90II.THE LABOR ORGANIZATIONS INVOLVED575The parties stipulated, and we find, that Iron Work-ers and Carpenters are labor organizations within themeaning of the Act.III.THE DISPUTEA. Background and Factsof theDisputeThe Employer is a subcontractor for the erection ofprecast structural concrete girders,columns, andbeams at the Interim Terminal Facilities at the GreaterPittsburgh Airport, which is located in Moon Town-ship,Allegheny County,Pennsylvania.To perform thework at the airport,the Employer used its own em-ployees, who were represented by Carpenters and werecovered by two agreements:a collective-bargainingagreement between the Employer and Carpenters,which does not provide for the submission of jurisdic-tional disputes to the National Joint Board for Settle-ment of Jurisdictional Disputes,herein called the JointBoard;and an agreement between Carpenters and theMaster Builders Association of Western Pennsylvania,herein called MBA, of which the Employer is a mem-ber.Prior to the present dispute,theMBA-Carpentersagreement provided that the members of MBA andCarpenters would be bound by the jurisdictional dis-pute decisionsof theJoint Board.However, that agree-ment had expired,and the agreement between MBAand Carpenters in effect at the time of the dispute con-tained no provision for the submission of jurisdictionaldisputes to the Joint Board; instead,the agreementsimply provided that both parties agreed to be boundby the provisions of a plan for settlement of jurisdic-tional disputes as mutually adopted by the parties. Atthe time of this dispute,no such plan had been adopted.On August 3, 1965, the Employer and Iron Workershad entered into an agreement wherein the Employeragreed to discontinue a civil action against Iron Work-ers and to enter into an informal settlement of its unfairlabor practice charges against Iron Workers.Inter alia,the agreement provided that the parties agreed to abideby the rules of the Joint Board in the event that IronWorkers challenged the propriety of any job assign-ment made by the Employer"over which they [IronWorkers] now or hereafter assert jurisdiction." Theagreement contained no termination date.In December1970,IronWorkers Business AgentSullivan had orally and in writing expressed an interestin work similar to that now in dispute.On December21, 1970,the Employer informed Carpenters that itplanned to assign the disputed work to it.On January5, 1971,Employer'sVicePresident Butts, by letter toIronWorkers,stated that the Employer no longerrecognized the Joint Board since two associations of 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich it was a member, MBA and Associated GeneralContractors, had ceased to recognize the Joint Board.In February 1971, representatives of Iron Workers andCarpenters met at the jobsite and discussed the assign-ment of the disputed work. Sullivan and Butts alsodiscussed the assignment of the disputed work byphone.When the Employer persisted in refusing toassign the disputed work to members of Iron Workers,Iron Workers submitted the dispute to the Joint Boardon April 23, 1971, allegedly in accordance with theagreement entered into between the Employer and IronWorkers in 1965. The Joint Board thereupon requestedinformation from the Employer concerning the dis-pute; but the Employer refused, responding that it wasno longer bound by the decisions of the Joint Board. OnApril 30, the Joint Board notified all parties concernedthat it had awarded the disputed work to Iron Workers.Thereafter, on May 25, Iron Workers sent a letter tothe Employer requesting information on how manyIron Workers personnel it would need to complete itssubcontract. The Employer made no reply to that letterand closed down its operations at the airport until Sep-tember 1971.On September 20, the Employer resumed its work atthe airport, and immediately thereafter, Iron Workersestablished a picket line at the airport site. The picketscarried signs which read:DICKERSON CO. REFUSES TO ABIDE BYTHE NATIONAL JOINT BOARD DECISIONFOR PRECAST CONCRETEIRON WORKERSLOCAL NO. 3The picketing continued until September 29, when itceased pursuant to the settlement of 10(1) proceedings.The work was thereafter completed by Carpenters.B.The Work in DisputeThe parties agree that the work in dispute involvesthe erection of precast concrete structural memberscomposed of columns,girders, and beams at the In-terim Terminal Facilities at the Greater PittsburghAirport,Moon Township,Pennsylvania.C. Contentionsof theParties1.Contentions relating to whether the Joint Boarddecision was binding on the partiesThe Employer contends that the 1965 agreementbetween it and Iron Workers expired after a reasonabletime; that since the Associated General Contractors, anorganization of which the Employer is a member, with-drew from the Joint Board on September 30, 1969, itwas not bound by the Joint Board decision.and that itthat it no longer recognized the Joint Board and wouldnot be bound by its decisions. Carpenters contendsthat, at the time of the dispute, the MBA's agreementwith Carpenters contained no provision that the mem-bers of the MBA, including the Employer, would bebound by the decisions of the Joint Board, and thatCarpenters is not bound either by the 1965 agreementbetween the Employer and Iron Workers, since it wasnot a party to it, or by the Joint Board decision, sinceitwas not a participant therein. Iron Workers contendsthat it received no notice from the Employer that it hadwithdrawn from the 1965 agreement, because the Em-ployer's letter of January 5, 1971, specifically dealt witha work dispute pertaining to work located in West-moreland County, while the disputed work in this caseinvolveswork in Allegheny County; that the 1965agreement is still binding on the Employer; and thatCarpenters was bound by the Joint Board's decision.2.Contentions relating to a demand by IronWorkers for the disputed workThe Employer contends that Iron Workers de-manded the disputed work orally on several occasionsand by letter on May 25, 1971. Carpenters contendsthat Iron Workers made a formal claim for the dis-puted work by demanding that the Employer complywith the Joint Board's decision. Iron Workers contendsthat it made no written or oral demand for the disputedwork; it contends that it merely sought to pressure theEmployer into complying with the Joint' Board's awardto it, and that its picketing was solely for the purposeof informing the public of the Employer's noncompli-ance.D. Applicabilityof theStatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated and that there isno agreed-upon method for voluntary settlement of thedispute.All parties stipulated and agreed that Iron Workerspicketed or caused to be picketed the worksite fromSeptember 20 to 29,1971. There was no stipulation bythe parties as to the objects of the picketing.Iron Work-ersmoved to quash the notice of the hearing on theground that there was an agreed-upon method for thevoluntary settlement of the dispute.'The evidence also establishes that Iron Workers did,in fact,make a demand for the disputed work by caus-ing the Employer to be picketed,and that the object ofthe picketing was to force the Employer to assign theIron Workers supported this motion by introducing a copy of the 1965gave Iron Workers notice, by letter on January 5, 1971,agreement into evidence IRON WORKERS, LOCAL 3577disputed work to Iron Workers. It is well establishedthat although the unions involved may be bound tosettlement procedures such as those provided by theJoint Board, if, as here, the Employer has not agreedto be bound, the Board is empowered and directed,under Section 10(k) of the Act, to make a bindingdetermination on all the parties, including the Em-ployer.'The Employer, though bound to the JointBoard which was dissolved in September 1969, is notshown to have signified an intention to be bound to thenew Joint Board which existed at all times material tothe instant controversy. Accordingly, and in view ofthe Board's decision inBricklayers,Masons and Plas-terers' International Union of America, Local No. 1,AFL-CIO (Lembke ConstructionCompanyofColorado, Inc.),194 NLRB No. 98, we find that allparties are not bound by an agreed-upon or alternativemethod for voluntary adjustment of this dispute.In these circumstances, we find that there is reasona-ble cause to believe that Iron Workers has violatedSection 8(b)(4)(D) of the Act. Iron Workers' motion toquash the notice of hearing is denied, since there is noagreed-upon method for voluntary settlement of thedispute.3.Relative skills, efficiency, and economy ofoperationsThe record shows that the carpenters presently em-ployed by the Employer possess sufficient skills to per-form satisfactorily the work in dispute, and the Em-ployer is fully satisfied with the productivity, efficiency,and safety record of its carpenters and desires to con-tinue assigning such work to them. In those instanceswhen the Employer subcontracted similar work to asubcontractor who used ironworkers for the work, theEmployer found that the skills, productivity, and effi-ciency of those employees were unsatisfactory, espe-cially with regard to placing the 'work "plumb and inline" within the time periods allocated for such work.The economy of operations to be derived from the Em-ployer's use of its carpenters is obvious.4.The Joint Board awardAlthough we do not consider the Joint Board awardto Iron Workers binding on the Employer, we do con-sider it as a factor in determining the proper assignmentof the work in dispute. However, in view of all thecircumstances, we are of the opinion that the JointBoard award should not be given controlling weightherein.E.Merits ofthe DisputeSection 10(k) of the Actrequires the Board to makean affirmative award of disputed work after giving dueconsideration to various relevant factors.1.Collective-bargaining agreementsThe Employer has no employees represented by IronWorkers, nor does it have a Collective-bargainingagreementwith IronWorkers either directly orthrough its affiliation with the MBA. On the otherhand, the Employer has had a series of collective-bar-gaining agreements with Carpenters for 14 years cover-ing the disputed work.2.Company and area practiceThe Employer's consistent practice when it has per-formed the work has been to assign the disputed workto Carpenters.Inasmuch as the area practice is mixed, it favorsneither party.2N.L R.B. v Plasterers' LocalUnionNo 79 [Texas State Tile],404 U S.116 (December 6, 1971);Lathers Union Local 104, The Wood Wire andMetal LathersInternationalUnion, AFL-CIO (Associated General Contrac-tors),186 NLRB No 70.CONCLUSIONUpon the entire record in this proceeding and aftera full consideration of all of the relevant factors, inparticular the contractual relationship between theEmployer and Carpenters and the Employer's practice,we conclude that the employees of the Employer whoare represented by Carpenters are entitled to the workin question and we shall determine the dispute in theirfavor. In making this determination, we award thework to the employees of the'Employer who are repre-sented by Carpenters but not to that Union or its mem-bers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board makes thefollowing determination of the dispute:1.Employees of Dickerson Structural Concrete Cor-poration who are currently represented by UnitedBrotherhood of Carpenters and Joiners of America,Carpenters' District Council of Western Pennsylvania,AFL-CIO, are entitled to perform the erection of pre-cast structural concrete members composed of col-umns, girders, and beams at the Interim Terminal 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDFacilities at the Greater Pittsburgh Airport,MoonTownship,Pennsylvania.2. International Association of Bridge,Structuraland OrnamentalIronWorkers, Local Union No. 3,AFL-CIO, is not entitled, by means proscribed by Sec-tion 8(b)(4)(D) of the Act, to force or require Dicker-son Structural Concrete Corporation to assign suchwork to ironworkers represented by that labor organi-zation.3.Within 10 days from the date of this Decision andDetermination of Dispute, International Association ofBridge, Structural and Ornamental Iron Workers, Lo-cal Union No.3,AFL-CIO, shall notify the RegionalDirector for Region 6, in writing,whether or not it willrefrain from forcing or requiring Dickerson StructuralConcrete'Corporation, by means proscribed by Section8(b)(4)(D),to assign the disputed work to employees itrepresents rather than to employees represented byCarpenters.i